Action to determine adverse claims to the proceeds of life insurance policies. Plaintiff moved for summary judgment under rule 113 of the Rules of Civil Practice, and appellant James T. Smith made a cross motion for summary judgment in his answering affidavits. The Special Term denied both motions. Order, insofar as appealed from, affirmed, without costs. The conflicting contentions of the parties should be resolved on a trial. Hagarty, Acting P. J., Carswell, Adel and Sneed, JJ., concur; Nolan, J., not voting.